Per Curiam.
Upon this appeal but one question is argued, viz., does the evidence contained in the record support the judgment?
The case was tried to a jury, and, under a settled rule that has been repeatedly announced by this court, the verdict will not be disturbed if the evidence be conflicting, unless the jury acted so unreasonably in weighing the same as to fairly warrant the presumption that they must have misunderstood its purport or misconceived its force and effect, or allowed malice, prejudice or some other improper motive to sway their judgment.
In connection with the question of fact really controverted, viz., upon which note was the payment represented by the receipt dated June 18, 1882, for $125.05, in fact made, the evidence is decidedly conflicting, and the present is not a case justifying interference by this court, under the rule above stated.
The judgment is accordingly affirmed.

Affirmed.